USCA4 Appeal: 22-6834      Doc: 13         Filed: 11/23/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6834


        JAMES DAVID NANNEY,

                             Plaintiff - Appellant,

                      v.

        ERIK A. HOOKS,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cv-00215-MR)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        James David Nanney, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6834      Doc: 13        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

              James David Nanney appeals the district court’s order denying his motion to refile

        his 42 U.S.C. § 1983 complaint and for a change of venue. We have reviewed the record

        and find no reversible error. Accordingly, we affirm the district court’s order. Nanney v.

        Hooks, No. 1:19-cv-00215-MR (W.D.N.C. filed July 9, 2022 & entered July 11, 2022).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                    2